DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 15, 2021 has been entered. Claims 1-20 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moerman et al. (US 2005/0011759 A1) (hereinafter – Moerman) in view of Connolly et al. (US 2014/0099646 A1) (hereinafter – Connolly).

Regarding claim 1, Moerman discloses 
A blood assay system for the assaying a blood sample, comprising (Abstract):
 an absorptive media configured to collect and release the blood sample (Para. [0032], “The sensor comprises reagents 41 and electrodes for generation of all electrochemical signal in response to ;
blood collection assembly defining a cavity and a blood-sampling end configured to hold the absorptive media against a dermal membrane containing the blood sample (Para. [0026], “A skin-contact ring 3 is disposed at the sample end 4 of the device, while a button 8 for activating a sample/measurement cycle is disposed at the opposite end 6.”);
a lancet disposed within the cavity and having a lance at one end thereof (FIG. 3A-3C and Para. [0029], “The lancet 31 is disposed within the housing 1 and is engaged with the means for moving the lancet (not shown).”);
 a plunger configured to extend and retract the lancet through the absorptive media to lance the dermal membrane and collect the blood sample within the absorptive media (Para. [0030], “When the device is activated, the lancet device 31 moves downward, piercing first the sensor 32 and then the skin as shown in FIG. 3B. The lancet 31 is then retracted, and blood or fluid flowing from the pierced skin wicks into the sensor. (FIG. 3C).” and para. [0039], “A vacuum plunger 24 is disposed within a second part of the housing 68 for creating a suction to draw in blood or fluid.”);
Moerman fails to disclose and a disposable assay cartridge configured to assay the blood sample for detecting the presence of a particular attribute,
the disposable cartridge having at least one sample chamber disposed in fluid communication with at least one other assay chamber and containing at least one assay chemical operative to detect the particular attribute;
wherein the blood collection assembly is configured to be placed into and sealed against the at least one sample chamber of the disposable assay cartridge to elute the blood sample from the blood collection assembly and combine the eluted blood with the at least one assay chemical of the disposable assay cartridge to detect for the presence of the attribute.
However, in the same field of endeavor, Connolly teaches and a disposable assay cartridge configured to assay the blood sample for detecting the presence of a particular attribute (Para. [0059], “The disposable cartridge 100 provides an automated process for preparing a biological sample for analysis.”),
the disposable cartridge having at least one sample chamber disposed in fluid communication with at least one other assay chamber and containing at least one assay chemical operative to detect the particular attribute (Para. [0061], “The cylindrical insert 101 is capable of containing a plurality of fluids in the various chambers 103.” And para. [0095], “Additional chambers may hold buffer solutions, washing solutions, suspensions of magnetic nanoparticles, developer solutions, enzymatic solutions including PCR reagents, dehydrated reagents and the like. In one embodiment, one chamber is reserved for use as an archive chamber wherein processed nucleic acid molecules may be stored for an extended period of time.”);
wherein the blood collection assembly is configured to be placed into and sealed against the at least one sample chamber to elute the blood sample from the blood collection assembly and combine the eluted blood with the at least one assay chemical to detect for the presence of the attribute (Para. [0062], “Referring again to FIG. 2, the heat seal films 104 seal the fluids into the cylindrical insert 101 and prevent leaks while allowing for the manipulation of fluid samples. The heat seal films 104 seal the chambers 103 from the outside environment. The heat seal films 104 further allow for fluid to be added to or removed from the chambers 103 without compromising the integrity of the seal.” And para. [0070], “The fluids chemically react with other fluids or devices in communication with the reaction chamber 142 where it contacts the chip 107 (see FIG. 2).”).


Regarding claim 2, Moerman and Connolly teach The blood assay system of claim 1 Moerman fails to disclose wherein the absorptive media is a cellulose fiber filter comprising cotton linters which have been treated to achieve an alpha cellulose content greater than ninety-eight (98%.)
However, in the same field of endeavor, Connolly teaches wherein the absorptive media is a cellulose fiber filter comprising cotton linters which have been treated to achieve an alpha cellulose content greater than ninety-eight (98%.) (Para. [0269], “The material can be anything that absorbs and retains a liquid sample (paper, cellulose matrix, etc).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the blood assay system as taught by Moerman to include a cellulose matrix as taught by Connolly in order to absorb and retain the liquid sample (Para. [0269], “The material can be anything that absorbs and retains a liquid sample (paper, cellulose matrix, etc).”).
Regarding claim 3, Moerman and Connolly teach The blood assay system of claim 1 Moerman further discloses wherein the absorptive media includes an aperture facilitating the passage of the lance upon activation of the plunger (Para. [0034], “In this case, however, the substrate 51 needs to have an opening 54 or a weak spot through which the lancet can pass.”).
Regarding claim 4, Moerman and Connolly teach The blood assay system of claim 1 Moerman further discloses wherein the assembly includes at least one aperture through a wall of the assembly into the cavity to facilitate elution of the blood sample from the absorptive media (Para. [0035], “In .
Regarding claim 10, Moerman discloses A blood collection assembly facilitating the assay of a blood sample, comprising (Abstract):
an absorptive media configured to collect and release the blood sample (Para. [0032], “The sensor comprises reagents 41 and electrodes for generation of all electrochemical signal in response to the presence of analyte and an adsorptive member for absorbing fluid placed within the central opening of the ring and transporting the fluid into reactive proximity to the reagents, and an electrical contact for transmitting the electrochemical signal from the sensor.”);
a body defining a cavity and a blood-sampling end configured to hold the absorptive media against a blood-containing membrane (Para. [0026], “A skin-contact ring 3 is disposed at the sample end 4 of the device, while a button 8 for activating a sample/measurement cycle is disposed at the opposite end 6.”);
 a lancet disposed within the cavity and having a lance at one end thereof (FIG. 3A-3C and Para. [0029], “The lancet 31 is disposed within the housing 1 and is engaged with the means for moving the lancet (not shown).”);
a plunger configured to extend and retract the lancet through the absorptive media to lance the membrane and collect the blood sample within the absorptive media (Para. [0030], “When the device is activated, the lancet device 31 moves downward, piercing first the sensor 32 and then the skin as shown in FIG. 3B. The lancet 31 is then retracted, and blood or fluid flowing from the pierced skin wicks into the sensor. (FIG. 3C).” and para. [0039], “A vacuum plunger 24 is disposed within a second part of the housing 68 for creating a suction to draw in blood or fluid.”);
and wherein the body containing the absorptive media is configured to be placed into and sealed against a chamber of a blood assay device for extraction of the blood sample from the absorptive media.
However, in the same field of endeavor, Connolly teaches and wherein the body containing the absorptive media is configured to be placed into and sealed against a chamber of a blood assay device for extraction of the blood sample from the absorptive media (Para. [0062], “Referring again to FIG. 2, the heat seal films 104 seal the fluids into the cylindrical insert 101 and prevent leaks while allowing for the manipulation of fluid samples. The heat seal films 104 seal the chambers 103 from the outside environment. The heat seal films 104 further allow for fluid to be added to or removed from the chambers 103 without compromising the integrity of the seal.” And para. [0070], “The fluids chemically react with other fluids or devices in communication with the reaction chamber 142 where it contacts the chip 107 (see FIG. 2).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the blood assay system as taught by Moerman to include a cellulose matrix as taught by Connolly in order to absorb and retain the liquid sample (Para. [0269], “The material can be anything that absorbs and retains a liquid sample (paper, cellulose matrix, etc).”).
Regarding claim 11, Moerman and Connolly teach The blood collection assembly of claim 10 Moerman fails to disclose wherein the absorptive media is a cellulose fiber filter comprising cotton linters which have been treated to achieve an alpha cellulose content greater than ninety-eight (98%.)
However, in the same field of endeavor, Connolly teaches wherein the absorptive media is a cellulose fiber filter comprising cotton linters which have been treated to achieve an alpha cellulose content greater than ninety-eight (98%.) (Para. [0269], “The material can be anything that absorbs and retains a liquid sample (paper, cellulose matrix, etc).”).

Regarding claim 12, Moerman and Connolly teach The blood collection assembly of claim 10 Moerman further discloses wherein the absorptive media includes an aperture facilitating the passage of the lance upon activation of the plunger (Para. [0034], “In this case, however, the substrate 51 needs to have an opening 54 or a weak spot through which the lancet can pass.”).
Regarding claim 18, Moerman discloses A method of collecting a blood sample, comprising the steps of (Abstract):
providing a blood collection assembly having a media-retaining end and a plunger/lancet assembly (Para. [0032], “The sensor comprises reagents 41 and electrodes for generation of all electrochemical signal in response to the presence of analyte and an adsorptive member for absorbing fluid placed within the central opening of the ring and transporting the fluid into reactive proximity to the reagents, and an electrical contact for transmitting the electrochemical signal from the sensor.” And FIG. 3A-3C and Para. [0029], “The lancet 31 is disposed within the housing 1 and is engaged with the means for moving the lancet (not shown).” And Para. [0030], “When the device is activated, the lancet device 31 moves downward, piercing first the sensor 32 and then the skin as shown in FIG. 3B. The lancet 31 is then retracted, and blood or fluid flowing from the pierced skin wicks into the sensor. (FIG. 3C).” and para. [0039], “A vacuum plunger 24 is disposed within a second part of the housing 68 for creating a suction to draw in blood or fluid.”);
loading the media-retaining end with an absorptive media capable of absorbing a quantity of blood (Para. [0032], “The sensor comprises reagents 41 and electrodes for generation of all electrochemical signal in response to the presence of analyte and an adsorptive member for absorbing ;
placing the absorptive media of the assembly into contact with the skin of a patient, activating the plunger/lancet assembly to cause a lancet thereof to penetrate the skin to effect collection of the quantity of blood into the absorptive media (Para. [0030], “When the device is activated, the lancet device 31 moves downward, piercing first the sensor 32 and then the skin as shown in FIG. 3B. The lancet 31 is then retracted, and blood or fluid flowing from the pierced skin wicks into the sensor. (FIG. 3C).” and para. [0039], “A vacuum plunger 24 is disposed within a second part of the housing 68 for creating a suction to draw in blood or fluid.”);
Moerman fails to disclose and placing the blood collection assembly and the absorptive media into a blood assaying device and sealing the blood collection assembly against a chamber of the blood assaying device.
However, in the same field of endeavor, Connolly teaches and placing the blood collection assembly and the absorptive media into a blood assaying device and sealing the blood collection assembly against a chamber of the blood assaying device (Para. [0062], “Referring again to FIG. 2, the heat seal films 104 seal the fluids into the cylindrical insert 101 and prevent leaks while allowing for the manipulation of fluid samples. The heat seal films 104 seal the chambers 103 from the outside environment. The heat seal films 104 further allow for fluid to be added to or removed from the chambers 103 without compromising the integrity of the seal.” And para. [0070], “The fluids chemically react with other fluids or devices in communication with the reaction chamber 142 where it contacts the chip 107 (see FIG. 2).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the blood assay system as taught by Moerman to include a seal as 
Regarding claim 19, Moerman and Connolly teach The method of claim 18 Moerman further discloses further comprising the step of: automatically retracting the lancet into cavity when a plunger is activated (Para. [0030], “When the device is activated, the lancet device 31 moves downward, piercing first the sensor 32 and then the skin as shown in FIG. 3B. The lancet 31 is then retracted, and blood or fluid flowing from the pierced skin wicks into the sensor. (FIG. 3C).” and para. [0039], “A vacuum plunger 24 is disposed within a second part of the housing 68 for creating a suction to draw in blood or fluid.”).
Regarding claim 20, Moerman and Connolly teach The method of claim 18 Moerman further discloses further comprising the step of: inhibiting a second activation of the lancet by the plunger/lancet assembly following an initial activation by the plunger/lancet assembly (Para. [0039], “When the apparatus is removed from the skin, the spring 66 causes the first housing portion 67 to move outward, to once again shield the end of the lancet.” Thus, the lancet is not activated after the initial activation).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moerman et al. (US 2005/0011759 A1) (hereinafter – Moerman) in view of Connolly et al. (US 2014/0099646 A1) (hereinafter – Connolly) in further view of Hoong Sim et al. (US 2014/0309552 A1) (hereinafter – Hoong Sim).

Regarding claim 5, Moerman and Connolly teach The blood assay system of claim 1 Moerman and Connolly fail to disclose wherein the plunger includes a finger-receiving flanges projecting laterally from the assembly to hold the absorptive media against the dermal membrane.
wherein the plunger includes a finger-receiving flanges projecting laterally from the assembly to hold the absorptive media against the dermal membrane (FIG. 1 and 2 and para. [0040], “A proximal end 36a of the proximal portion 36 may include a thumb flange 37 that a user may push to move the plunger rod 30 and stopper 38 distally, or pull to move the plunger rod 30 and stopper 38 proximally in relation to barrel 20.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the blood assay system as taught by Moerman and Connolly to include finger-receiving flanges as taught by Hoong Sim in order to assist in holding the assembly and use a one-handed procedure (Para. [0040], “An external flange 25 can also be provided at the proximal end 14 of the barrel 20 to facilitate handling of the fluid collection assembly 10 and for applying forces to the plunger rod 30 using a one-handed procedure.”).
Regarding claim 13, Moerman and Connolly teach The blood collection assembly of claim 10 Moerman and Connolly fail to disclose wherein the plunger includes a finger-receiving flanges projecting laterally from the assembly to hold the absorptive media against the membrane.
However, in the same field of endeavor, Hoong Sim teaches wherein the plunger includes a finger-receiving flanges projecting laterally from the assembly to hold the absorptive media against the dermal membrane (FIG. 1 and 2 and para. [0040], “A proximal end 36a of the proximal portion 36 may include a thumb flange 37 that a user may push to move the plunger rod 30 and stopper 38 distally, or pull to move the plunger rod 30 and stopper 38 proximally in relation to barrel 20.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the blood assay system as taught by Moerman and Connolly to include finger-receiving flanges as taught by Hoong Sim in order to assist in holding the assembly and use a one-handed procedure (Para. [0040], “An external flange 25 can also be provided at the proximal end 14 of .

Claims 6-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moerman et al. (US 2005/0011759 A1) (hereinafter – Moerman) in view of Connolly et al. (US 2014/0099646 A1) (hereinafter – Connolly) in further view of Trissel (US 2013/0267978 A1) (hereinafter – Trissel).

Regarding claim 6, Moerman and Connolly teach The blood assay system of claim 1 Moerman and Connolly fail to disclose wherein the plunger includes: (i) a piston portion defining a first surface slidably guided along and internal wall of the cavity, defining a second surface coaxially aligned with first surface, and 
(ii) a trigger portion disposed through an aperture of the assembly and having an internal bore telescopically mounting to the second surface of the piston portion, the trigger portion projecting outwardly of the cavity to an extended position in response to spring-biasing of the piston portion of the plunger;
However, in the same field of endeavor, Trissel teaches wherein the plunger includes: (i) a piston portion defining a first surface slidably guided along and internal wall of the cavity, defining a second surface coaxially aligned with first surface (Para. [0026], “As depicted, the drive piston 34 applies an anti-bias compressive force on the drive spring 15 along a common axial direction with the lancing stroke.”), and 
(ii) a trigger portion disposed through an aperture of the assembly and having an internal bore telescopically mounting to the second surface of the piston portion, the trigger portion projecting outwardly of the cavity to an extended position in response to spring-biasing of the piston portion of the plunger (As shown in FIG. 3 and Para. [0025], “A charging plunger 50 is provided for charging the ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the blood assay system as taught by Moerman and Connolly to include a piston and trigger portion as taught by Trissel in order to assist in using the device one handed (Para. [0004], “Charging the drive mechanism by pulling the charging mechanism away from the body of the lancing device can present challenges to users with reduced manual dexterity, and may require the subject or user to use two hands to hold the device body and pull the handle until the device is charged and ready to activate.”).
Moerman discloses and wherein the lancet mounts to the piston portion to lance the dermal membrane when the trigger portion is depressed (FIG. 3A-3C and Para. [0029], “The lancet 31 is disposed within the housing 1 and is engaged with the means for moving the lancet (not shown).”).
Regarding claim 7, Moerman and Connolly teach The blood assay system of claim 6 Moerman and Connolly fail to disclose wherein the lancet retracts automatically within the cavity in response to axial displacement of the trigger portion relative to the piston portion of the plunger.
However, in the same field of endeavor, Trissel teaches wherein the lancet retracts automatically within the cavity in response to axial displacement of the trigger portion relative to the piston portion of the plunger (Para. [0040], “When the return spring 16 pushes the drive piston 34 to return to a neutral state within the recession underneath the overhang flange 33, the lancet carrier returns to a first position at a position proximal to the catch feature 36, as best shown in FIG. 9E.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the blood assay system as taught by Moerman and Connolly to include an automatic lancet retraction as taught by Trissel in order to assist in using the device one handed (Para. [0004], “Charging the drive mechanism by pulling the charging mechanism away from the body of 
Regarding claim 8, Moerman and Connolly teach The blood assay system of claim 7 Moerman further discloses wherein the plunger includes a coil spring disposed between the blood sampling end of the assembly and the piston portion of the plunger (As shown in FIG. 2A).
Regarding claim 9, Moerman and Connolly teach The blood assay system of claim 8 Moerman and Connolly fail to disclose wherein the trigger portion telescopes relative to the piston portion such that the trigger portion remains depressed following retraction of the lancet.
However, in the same field of endeavor, Trissel teaches wherein the trigger portion telescopes relative to the piston portion such that the trigger portion remains depressed following retraction of the lancet (As shown in FIG. 9A-9C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the blood assay system as taught by Moerman and Connolly to include telescoping as taught by Trissel in order to assist in using the device one handed (Para. [0004], “Charging the drive mechanism by pulling the charging mechanism away from the body of the lancing device can present challenges to users with reduced manual dexterity, and may require the subject or user to use two hands to hold the device body and pull the handle until the device is charged and ready to activate.”).
Regarding claim 14, Moerman and Connolly teach The blood collection assembly of claim 10 Moerman and Connolly fail to disclose wherein the plunger includes: (i) a piston portion defining a first surface slidably guided along and internal wall of the cavity, defining a second surface coaxially aligned with first surface, and
(ii) a trigger portion disposed through an aperture of the assembly and having an internal bore telescopically mounting to the second surface of the piston portion, the trigger portion projecting outwardly of the cavity to an extended position in response to spring-biasing of the piston portion of the plunger;
However, in the same field of endeavor, Trissel teaches wherein the plunger includes: (i) a piston portion defining a first surface slidably guided along and internal wall of the cavity, defining a second surface coaxially aligned with first surface (Para. [0026], “As depicted, the drive piston 34 applies an anti-bias compressive force on the drive spring 15 along a common axial direction with the lancing stroke.”), and 
(ii) a trigger portion disposed through an aperture of the assembly and having an internal bore telescopically mounting to the second surface of the piston portion, the trigger portion projecting outwardly of the cavity to an extended position in response to spring-biasing of the piston portion of the plunger (As shown in FIG. 3 and Para. [0025], “A charging plunger 50 is provided for charging the lancing-stroke mechanism by actuating the drive piston 34 in translation against the bias of the drive spring 15.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the blood assay system as taught by Moerman and Connolly to include a piston and trigger portion as taught by Trissel in order to assist in using the device one handed (Para. [0004], “Charging the drive mechanism by pulling the charging mechanism away from the body of the lancing device can present challenges to users with reduced manual dexterity, and may require the subject or user to use two hands to hold the device body and pull the handle until the device is charged and ready to activate.”).
 discloses and wherein the lancet mounts to the piston portion to lance the dermal membrane when the trigger portion is depressed (FIG. 3A-3C and Para. [0029], “The lancet 31 is disposed within the housing 1 and is engaged with the means for moving the lancet (not shown).”).
Regarding claim 15, Moerman and Connolly teach The blood collection assembly of claim 14 Moerman and Connolly fail to disclose wherein the lancet retracts automatically within the cavity in response to axial displacement of the trigger portion relative to the piston portion of the plunger.
However, in the same field of endeavor, Trissel teaches wherein the lancet retracts automatically within the cavity in response to axial displacement of the trigger portion relative to the piston portion of the plunger (Para. [0040], “When the return spring 16 pushes the drive piston 34 to return to a neutral state within the recession underneath the overhang flange 33, the lancet carrier returns to a first position at a position proximal to the catch feature 36, as best shown in FIG. 9E.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the blood assay system as taught by Moerman and Connolly to include an automatic lancet retraction as taught by Trissel in order to assist in using the device one handed (Para. [0004], “Charging the drive mechanism by pulling the charging mechanism away from the body of the lancing device can present challenges to users with reduced manual dexterity, and may require the subject or user to use two hands to hold the device body and pull the handle until the device is charged and ready to activate.”).
Regarding claim 16, Moerman and Connolly teach The blood collection assembly of claim 14 Moerman further discloses  wherein the plunger includes a coil spring disposed between the blood sampling end of the assembly and the piston portion of the plunger (As shown in FIG. 2A).
Regarding claim 17, Moerman and Connolly teach The blood collection assembly of claim 14 Moerman and Connolly fail to disclose wherein the trigger portion telescopes relative to the piston portion such that the trigger portion remains depressed following retraction of the lancet.
wherein the trigger portion telescopes relative to the piston portion such that the trigger portion remains depressed following retraction of the lancet (As shown in FIG. 9A-9C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the blood assay system as taught by Moerman and Connolly to include telescoping as taught by Trissel in order to assist in using the device one handed (Para. [0004], “Charging the drive mechanism by pulling the charging mechanism away from the body of the lancing device can present challenges to users with reduced manual dexterity, and may require the subject or user to use two hands to hold the device body and pull the handle until the device is charged and ready to activate.”).

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive.
With respect to the arguments regarding Connelly teaching placement, integration or sealing of a blood collection assembly, the arguments are not persuasive. A blood collection assembly used in combination with a sample chamber are obviously envisioned to couple together without leaking blood or sample everywhere. See para. [0269] – [0273] describing the operation of the device. As described, a sample ring is used to collect a sample, and then the sample ring is placed into a vessel, this is directly describing the placement, integration and sealing of a blood collection assembly. Applicant is correct in saying this operation is not described in further detail than this, which is why base reference Moerman was used to describe this operation. The Applicant argues on page 12 that the references do in fact teach every claim limitation, however, cannot be combined. Examiner respectfully disagrees. The blood assay system of Moerman does not include disposable assay cartridges which allow for automation and 
With respect to the arguments regarding the dependent claims, the arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791